Citation Nr: 1733825	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a recurrent anal fistula, to include as secondary to service-connected status post excision of rectal carcinoid to include hemorrhoids.
  
2.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle condition, diagnosed as persistent right ankle pain, status post fracture with open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 2000.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

A hearing was held in this matter on April 27, 2017 before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to an increased rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It is at least as likely as not that the Veteran's recurrent anal fistula is related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for recurrent anal fistula, to include as secondary to service-connected status post excision of rectal carcinoid to include hemorrhoids, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for a recurrent anal fistula, which he asserts is related to a rectal carcinoid resection and hemorrhoidectomy that he underwent in May 2000, and during active duty.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection is warranted, based on the evidence of record.  Specifically, when the Veteran underwent a VA examination in October 2008, the examiner noted that the Veteran underwent prior fistulotomies in 2005 and 2007.  While the examiner stated that a relationship between the Veteran's current symptoms and the active duty hemorrhoidectomy was speculative, the Board is convenced by the Veteran's credible testimony regarding recurrent symptoms since he left active duty in 2000.  Therefore, service-connection is warranted on this basis.  


ORDER

Service connection for a recurrent anal fistula, to include as secondary to service-connected status post excision of rectal carcinoid to include hemorrhoids, is granted.


REMAND

Unfortunately, a remand is necessary before the Veteran's right ankle disability claim may be adjudicated.  Specifically, his right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which compensates based on either "marked" or "moderate" limitation of motion.  

In his October 2008 VA examination, the Veteran was diagnosed with persistent right ankle pain, status post fracture with open reduction and internal fixation.  In his April 2017 hearing, the Veteran stated that several years after service, his ankle pain worsened to the point where his range of motion was impacted beyond the level of his October 2008 examination.  This worsening of pain, largely due to a screw in the Veteran's right ankle, limits the type of employment the Veteran can perform and restricts his choice of footwear.  

When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Veteran is entitled to a new VA examination to determine to current severity of his right ankle condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records in the possession of the VA Medical Center in Baltimore, Maryland, since June 2017.    

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  Both ankle joints should also be tested in: active motion; passive motion; weight bearing; and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should provide a description of any additional symptomatology, the result of his limitation of motion, such as instability, weakness, lack of endurance, etc. Flare-ups should be addressed in terms of additional limitation of motion. Any incapacitating exacerbations should be reported.  
	
3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


